Citation Nr: 1423975	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to May 1995.  Service personnel records shows receipt of the Combat Infantryman Badge, the Parachutist Badge with Combat Distinguishing Device, and a Bronze Service Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in August 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated August 2009 to December 2013.  A supplemental statement of the case (SSOC) was not issued, however, the Board is granting the Veteran's claim.  As such, there is no prejudice to the Veteran.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There were no relevant documents in the Veterans Benefits Management System for this claim.
  
The issues of entitlement to service connection for depression, to include as secondary to a service connected low back disorder and entitlement to total disability rating based on individual unemployablility have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran has testified at his August hearing that he is not currently employed and suffers from depression as a result of his low back disorder.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was initially denied in an unappealed August 1996 rating decision; no new and material evidence was submitted within one year.  January 2003 and September 2005 rating decisions continued to deny the Veteran's claim; they were not appealed and the Veteran did not submit new and material evidence within one year of either rating decision.

2.  In a September 2007 rating decision, the Veteran's claim was again denied.  The Veteran did not appeal or submit new and material evidence within one year of that determination. 

3.  The evidence received since the final September 2007 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

4.  The Veteran has been shown to have a low back disorder that is related to service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).
 
2.  The evidence received subsequent to the September 2007 rating decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's low back disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in the decision below, the Board has reopened and granted the claim for service connection for a low back disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claim for service connection for a low back disorder in an August 1996 rating decision.  In particular, the RO noted that although the Veteran reported injury to his back after landing wrong during a parachute jump, the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a back disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the August 1996 rating decision is final.

The Veteran filed an application to reopen his claim in February 2002, but the RO denied it in a January 2003 rating decision.  In particular, the RO noted that there was no evidence showing that the low back disorder was related to service.  The Veteran was notified of the decision and of his appellate rights.  In October 2003, the Veteran submitted a letter to the RO requesting a hearing; it is unclear what claims he was discussing in that letter.  An internal note at the RO dated November 2003 notes that the Veteran should be contacted as the October 2003 letter was inadequate and would not be accepted as a notice of disagreement and that no further action would be taken unless clarification and a new notice of disagreement was received prior to January 2004.  It is unclear whether such a letter was sent to the Veteran.  The Board finds that that communication was not a notice of disagreement as it did not indicate an intent to appeal a specific issue. See 38 C.F.R. § 20.201 (2013).  Accordingly, that rating decision is final.

Then, in October 2004, the Veteran submitted an application to reopen his low back disorder claim.  The RO issued a denial in July 2005 due to a lack of new and material evidence.  The Veteran was notified of the decision and of his appellate rights but he did not submit a notice of disagreement or new and material evidence within one year of that determination.  Therefore, the July 2005 rating decision is final.

The Veteran filed another application to reopen the claim in May 2007; however, the RO denied it once again in a September 2007 rating decision.  The claim was reopened, but it was noted that there was still no evidence relating the low back disorder to the Veteran's military service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of that determination.  Therefore, the September 2007 rating decision is final.

The Veteran subsequently filed another application to reopen his claims for service connection for a low back disorder in October 2008.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

The evidence received since the final September 2007 rating decision includes the Veteran's records from the Social Security Administration (SSA) and importantly, a letter from his private doctor relating his low back disorder to service.  This evidence was not considered at the time of the September 2007 rating decision and includes a medical opinion regarding the etiology of the disorder.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a low back disorder.  

Turning to the merits of the claim, the Board notes that the Veteran's service personnel records shows that he is in receipt of the CIB and is a combat veteran.  He contends that he was injured during an ambush patrol while in Iraq when he fell approximately 4 feet into a ditch due to a sandstorm.  He has consistently and credibly testified regarding this in service event.  See 38 U.S.C.A. § 1154(a), (b) (West 2002).  The evidence of record also establishes a diagnosis of a low back disorder.  Thus, the remaining question is whether the Veteran's current diagnosis is related to his military service.

The Veteran's service treatment records show a normal spine upon enlistment in September 1988 and do not report any incidents of back injury or treatment during service.  However, the Veteran did report recurrent back pain during an October 1994 examination just prior to separation.  The Veteran has also consistently and credibly testified that medical records were not executed and/or kept during an ambush patrol, such as the one he participated in, unless someone chose to be evacuated to a Battalion Aid Station, which he did not.

The Veteran has submitted a competent medical opinion from Dr. HEZ in connection with his claim, relating his disability to his injury in service.  In this regard, Dr. HEZ opined that based on the Veteran's account of his injury and his reported symptoms in service, the Veteran's spondylolisthesis was due to his injury while on ambush patrol.  

The Veteran was afforded a VA examination in connection with his claim in September 2010.  The Board finds that the VA examiner's negative opinion is of little probative value in this case, however, as the examiner failed to consider the Veteran's credible testimony regarding his in service injury in his opinion and rationale.  The Board finds Dr. HEZ's medical opinion to be significantly probative, as that opinion took the Veteran's statements into account along with his experience and expertise as a medical doctor and his knowledge of the Veteran's disorder, as his treating doctor.  To the extent that there is any reasonable doubt, it is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a low back disorder is warranted. 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

Service connection for a low back disorder is granted.






____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


